Citation Nr: 0021564	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-33 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In June 1998, the Board issued a decision denying 
service connection for a psychiatric disability.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).

In December 1998, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding this case to the Board.  In August 1999, the Board 
found this claim to be well grounded.  The case was remanded 
for additional development.

In April 2000, the Board determined that additional medical 
evidence was required in order to fairly adjudicate the 
claim.  A medical opinion was obtained by an independent 
medical expert in April 2000.  That month, the veteran's 
representative was supplied a copy of this opinion and 
provided 60 days in which to submit any additional evidence 
or argument.  No additional argument was received.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claim.

As the Board has previously determined that the claim of 
entitlement to service connection for an acquired psychiatric 
disability is well grounded, further analysis on this issue 
will not be provided.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the VA has fulfilled its duty to assist the 
veteran in the development of all facts pertinent to the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

2.  An acquired psychiatric disability was not present in 
service, evident to a compensable degree within one-year 
following the veteran's discharge from active service, or 
shown to be related to military service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by service and its incurrence during service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1153, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.309(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As noted above, the veteran served on active duty from March 
1970 to April 1972.  At his enlistment evaluation in March 
1970, the veteran indicated that he had nervous trouble of 
some sort.  The examiner noted that the veteran worries 
easily.  However, no psychiatric disability was diagnosed.  
The veteran's psychiatric condition at that time was found to 
be normal.  A review of service medical records fails to 
indicate a diagnosis or treatment of an acquired psychiatric 
disability.  

Although the veteran's service medical records do not 
indicate that he was diagnosed or treated for any named 
psychiatric disorder, a June 1970 record reflects that he did 
receive an injection of Thorazine.  At his discharge 
evaluation in February 1972, the veteran indicated that he 
was currently in "good health."  At this time, he denied 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of "any 
sort."  He also specifically denied having been treated for 
a mental condition.  In this regard, the Board must note that 
the February 1972 discharge evaluation refers to itself as an 
"enlistment" evaluation.  However, the veteran was 
discharged from active service in April 1972.  The reason for 
this error is unclear.  Notwithstanding, the veteran was 
discharged from active service in April 1972.

The veteran filed his initial claim seeking service 
connection for a psychiatric disability in January 1996, 
approximately 24 years after his discharge from active 
service in 1972.  In February 1996, the RO attempted to 
obtain records cited by the veteran in support of his claim.  
Additional medical records were obtained, including an April 
1989 hospitalization report from the Nebraska Department of 
Public Institutions at the Hastings Regional Center.  At this 
time, the veteran complained that he had faced an emergency 
situation because he hit his spouse several times during that 
day.  It was reported that he was very depressed and probably 
faced losing his current job if he did not do something about 
his problems.  Significantly, no reference was made to the 
veteran's active service.  He was diagnosed with substance 
abuse, alcohol and prescription drugs abuse (by history) and 
a dysthymic reaction manifested by depression, suicidal 
ideation, and aggressive outbursts towards his spouse.

Outpatient treatment records were also obtained from the 
veteran's private physician.  Significantly, these records 
make no reference to his active service.  Treatment by this 
private physician occurred many years after the veteran's 
discharge from active service.

At the request of the RO, the veteran underwent a VA 
psychiatric evaluation in March 1996.  The veteran contended 
that while he was in military service he suffered from 
anxiety, periodic depression, mood shifts, sleep pattern 
disturbances, and substance abuse.  The veteran contended 
that he was sent to a psychiatrist in Germany for 
consultation.  The VA examiner noted that this particular 
report was not available in his medical chart.  It was noted 
the veteran's mood shifts and depression had become more 
severe over the last several years.  It was indicated this 
disability was "service connected."  Substance abuse 
secondary to a bipolar disorder (in remission) was also 
noted.  The examiner stated, in pertinent part, that there 
was "no question in my mind that the veteran does have an 
impairing psychological disorder that extends back to the 
time of military service.  He does give some history of some 
mood shifting prior to military service and states that the 
stress in the military service was difficult for him to 
manage.  I think this Veteran was at risk for a reaction to 
stress that would be beyond what you would expect in a more 
stabilized personality."

In May 1997, the veteran's representative requested a new 
compensation examination.  At this time, it was contended 
that the March 1996 examination was "inadequate for VA 
rating purposes."  In his substantive appeal of February 
1998, the veteran requested an advisory medical opinion and a 
thorough and contemporaneous examination.  The veteran also 
claimed entitlement to an "adequate compensation 
examination."  In December 1997, the representative 
requested an advisory medical opinion due to the complexity 
of the case and the inadequacy of the recent VA compensation 
examination.

In June 1998, the Board denied the claim of entitlement to 
service connection for a nervous disorder.  This decision was 
appealed to the Court.  In December 1998, it was found by the 
parties of the joint motion that the Board had not provided 
adequate reasons or bases for the conclusion that the claim 
was not well grounded.  At this time, it was noted that 
evidence in this case included a VA examiner's opinion that 
the veteran had a psychiatric disorder extending back to the 
time of military service.  It was contended that the Board 
had committed remandable error by failing to presume the 
credibility of that statement for the purposes of determining 
if the claim is well grounded.  The Court granted the joint 
motion that month.

In August 1999, the Board remanded this case to the RO for 
additional development.  In August 1999, the Board determined 
that the claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  The RO was requested 
to contact the veteran, through his representative, and ask 
him to identify whether the psychiatrist he saw in Germany 
during service was private or military, and to identify the 
facility (by name and address) where the psychiatrist was 
located.  In August 1999, the RO contacted the veteran's 
representative requesting this information.  In an undated 
response from the veteran himself (received at the RO in 
September 1999), the veteran stated that he did not have any 
more information other than what he had already given the RO.  
It was contended that he was sent to see a psychiatrist in 
Nuremberg, Germany, by his first sergeant.  The veteran 
stated he did not recall anything else about this treatment 
other than that it was for depression.

Additional treatment records were obtained by the RO, 
including psychological testing in October 1997.  At this 
time, it was noted that test taking had indicated that the 
veteran "exaggerated problems perhaps in the hope of 
dramatizing the perceived seriousness of his problems."  It 
was, however, noted that the test results did appear to be 
valid.  It was reported the veteran was experiencing 
depression, anxiety, confusion and ambivalence at the time of 
testing.  Outpatient treatment records note the veteran's 
difficulties with depression.  Significantly, however, none 
of these health care providers has associated the veteran's 
psychiatric disability with his active service.  Treatment 
for chronic continuous alcoholism and depression was 
reported.

An additional VA evaluation was performed in November 1999.  
At this time, it was noted that medical records in the file 
showed only an indirect reference to psychiatric problems 
(the June 1970 treatment with Thorazine) during service.  The 
examiner noted that there was no entry in the medical record 
showing treatment in Nuremberg, Germany, or a referral for a 
psychiatric evaluation.  The examiner noted that this would 
not be unusual in his experience and opinion since referral 
from one's commander was an administrative referral but could 
be based on a commander actually seeing psychiatric problems.  
Such a referral would be an administrative action rather than 
a medical action initially.  Subsequent treatment and follow-
up, however, would be medical and would be recorded.  

The veteran noted that while on active duty he used drugs, 
including morphine.  A mental evaluation indicated that the 
veteran was noticeably depressed.  The veteran was diagnosed 
with a major depressive disorder, chronic, and a history of 
drug and alcohol abuse in remission.  

The examiner stated, in pertinent part, that there was a 
"very clear entry" in the veteran's medical record 
suggesting that he received a psychotropic or antipsychotic 
medication.  What the entry was referring to was not entirely 
clear but it suggests that the veteran had been treated for 
some type of psychiatric problem.  The history provided, in 
the examiner's opinion, suggested a command directed 
psychiatric referral while on active duty.  Such a command-
directed psychiatric evaluation notation would not be in the 
medical records as it was an administrative request for 
psychiatric evaluation based on observations both by his 
first sergeant and company commander.  The examiner stated 
that he could not directly associate his current symptoms and 
diagnoses today to a specific entry in the veteran's medical 
record.  

The examiner noted that Thorazine was usually given for a 
psychiatric disorder rather than depression.  It was 
indicated that the veteran's symptoms as described by the 
report of the psychiatrist who examined him in 1996 certainly 
supports a "longstanding psychiatric disorder that fits the 
diagnosis of major depression as well as chronic poly-drug 
abuse."

In April 2000, the Board determined that additional medical 
evidence would be required in order to successfully 
adjudicate this claim.  That month, the Board requested an 
independent medical expert opinion be obtained.  It was asked 
that the independent expert note the nature and extent of the 
veteran's psychiatric disability and state his opinion as to 
whether it was as likely as not that any current psychiatric 
disability had its onset in (or was otherwise related to) a 
condition present during the veteran's active service from 
March 1970 to April 1972.

An independent medical opinion was obtained in April 2000 by 
an Assistant Professor at Emory University School of 
Medicine, Atlanta, Georgia.  The expert was a diplomate of 
the American Board of Psychiatry and Neurology.  The expert 
indicated that he had reviewed the records in detail.  The 
professor noted that there was no documentation as to why the 
veteran received a Thorazine injection in June 1970.  It was 
stated that in 1970 the use of Thorazine was for acute 
psychotic episodes.  However, during that time, there were 
other uses for this medication, including treatment for 
severe nausea and vomiting.  It was reported that Compazine, 
a close relative of Thorazine, is used today to treat nausea 
and vomiting.  The use of Thorazine in the 1970's was also 
indicated for treatment of protracted hiccups and treatment 
of an agitated or hysterical person so as to acutely calm 
them down.  

The expert noted that if this were a psychotic episode, the 
veteran would have been hospitalized the same day or would 
have required further and immediate follow-up because one 
dose of Thorazine would not "cure" a psychosis.  The 
physician noted that there was no documentation throughout 
the entire file that the veteran had ever been psychotic.  
The examiner also noted that there was no documentation of 
any further psychiatric problems, either a psychosis or 
severe anxiety/depression, until the late 1980's.

Regarding the Board's first question (the nature and extent 
of the veteran's psychiatric disability), the expert 
concluded that the veteran suffered from a mood disorder and 
depression secondary to substance abuse.  Dysthymia, alcohol 
dependence in partial versus full remission, a history of 
cannabis abuse, a history of amphetamine abuse, and a history 
of opiate abuse were also noted.  Regarding the question of 
whether it was as likely as not that any current psychiatric 
disability had its onset in or was otherwise related to a 
condition present during the veteran's active service from 
March 1970 to April 1972, the examiner responded in the 
negative.  The expert noted that if the veteran did have 
ongoing psychiatric problems, one dose of Thorazine in June 
1970 would not have corrected this condition so as to not 
manifest again for over 18 years.  It was noted that if a 
psychiatric syndrome had been present in June 1970, the 
veteran would not have been able to go without treatment for 
another 22 months while in the military.  It was also noted 
that periods of depression and anxiety are common parts of 
human nature that everyone experiences and that there was no 
documentation that this veteran experienced anything other 
than "life" during the years after his military service 
until the late 1980's, requiring his first treatment in May 
1989.  

The medical expert noted that it was significant that the 
main diagnosis from the veteran's first admission in May 1989 
was related to substance abuse.  The examiner stated, in 
pertinent part, that he suspected that a "majority of this 
[veteran's] problems throughout the years have substance 
abuse at the core or are a sequelae of the indirect 
consequences of substance abuse."

In April 2000, the Board provided the veteran's 
representative with a copy of the April 2000 independent 
medical report.  The veteran's representative was provided 60 
days from April 2000 in which to submit any additional 
evidence or argument.  No additional evidence or argument has 
been received.

II.  The Duty to Assist

As noted above, the Board has previously determined that the 
claim is well grounded.  The next question the Board must 
address is whether the VA has fulfilled its duty to assist 
the veteran.  In general, the VA has a duty to assist the 
veteran in the development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103 and 3.159 (1999).  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim including, but not limited to, repeated requests 
for information that would support this claim.  The veteran 
has undergone two psychiatric evaluations and an independent 
medical expert (as requested by the veteran) has reviewed his 
case.  The RO has specifically obtained those records cited 
by the veteran in support of his claim.  Accordingly, the 
Board finds that the VA has fulfilled its duty to assist the 
veteran in obtaining all pertinent medical records that would 
support his claim.  Consequently, the Board will proceed with 
the adjudication of the claim.

III.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307 and 
3.309(a) (1999).  As stated by the Court, a "determination 
of service connection requires a finding of the existence of 
a current disability and a determination or relationship 
between the disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 308, 314 (1993).

A veteran will be presumed to be in sound condition "except 
as to defects, infirmities, or other disorders noted at the 
time of examination, acceptance, and enrollment, or when 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111 (West 
1991).  In this case, in the entrance examination of the 
veteran into active service, he stated that he had nervous 
trouble of some sort.  In February 1972, the veteran 
specifically denied nervous trouble of any sort.  In any 
event, based on a finding that no psychiatric disability was 
every diagnosed during service, the Board finds that the 
veteran is entitled to presumption of soundness with regard 
to his psychiatric status during service.  

The veteran has stated that he received treatment for 
depression during his active service.  The Board has 
carefully reviewed the statement received by the veteran in 
September 1999.  Based on a review of this statement and the 
evidence of record, the Board has found the veteran to be not 
credible regarding this issue.  The veteran indicates 
treatment for some form of psychiatric disorder in Nuremberg, 
Germany.  However, there is no such record of this treatment 
and the veteran himself is extremely vague regarding this 
treatment.  Simply stated, the Board does not find the 
veteran to be a credible historian.  The Board finds much 
more plausible the statement of the independent medical 
expert who indicates that Thorazine was sometimes used in the 
1970's for treatment of a disability other than a psychiatric 
disorder.  This explanation of the use of Thorazine during 
the veteran's active service is much more plausible than the 
veteran's contention that it was used to treat a psychiatric 
disorder during his active service.  This decision is 
consistent with the medical evidence of record, including the 
veteran's own statements, in which he makes almost absolutely 
no reference to difficulties during his active service.  The 
single most compelling piece of evidence regarding this issue 
is the veteran's own denial that he was ever treated for a 
psychiatric disability as reported by him during his 
separation evaluation in February 1972.   

With regard to the veteran's own contention that he suffers 
from a psychiatric disability caused by his active service, 
the record does not reveal that he possesses any medical 
expertise and he has not claimed such expertise.  
Consequently, his lay medical assertions, to the effect that 
his current psychiatric disability was caused by active 
service, have no probative value.  On the issue of medical 
causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  The veteran 
is not competent to provide a medical opinion as to the 
etiology of his psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the medical opinion of March 1996, the Board must 
find that this medical opinion is entitled to limited 
probative weight.  In this regard, the Board must note the 
veteran's representative's own criticism of the March 1996 VA 
examination.  In May 1997, the representative contended that 
the March 1996 examination was inadequate for rating 
purposes.  The Board agrees with this determination.  The VA 
examiner does not provide an explanation as to how the 
veteran's impairing psychological disorder extends back to 
the time of his military service.  Instead, the examiner 
notes the veteran's mood shifting "prior to miliary 
service."  The Board finds that the examiner's conclusion 
that the psychiatric disability can be reasonably related to 
stress associated with the veteran's active service more than 
25 years ago is entitled to extremely limited probative 
weight.

Regarding the medical opinion of November 1999, the Board 
must find that this medical opinion is entitled to 
significant probative weight.  The examiner stated that he 
could not directly associate the veteran's symptoms and 
diagnoses at this time to a specific entry in the service 
medical records.  The examiner noted that Thorazine was 
usually given for a psychotic disorder rather than 
depression.  With regard to the examiner's opinion that the 
veteran's treatment with Thorazine suggests some type of 
psychiatric problem during service, the Board finds that this 
opinion is entitled to limited probative weight.  The 
examiner provides no evidence to support this belief.  

Regarding the service medical records, the Board finds that 
these medical records are entitled to great probative weight.  
The service medical records note no treatment for a 
psychiatric disability and appear complete.  There is 
absolutely no reference to treatment of the veteran in 
Nuremberg, Germany, for a psychiatric disorder.  Further, the 
veteran's reference to a nervous disorder during his 
enlistment evaluation and then his specific denial of nervous 
trouble of "any sort" in his evaluation in February 1972 
does not support this claim.  In February 1972, the veteran 
specifically indicated that he was in good health and had not 
received treatment for a mental condition.  The Board finds 
this medical evidence, including the veteran's own 
statements, clearly does not support the claim of entitlement 
to service connection for an acquired psychiatric disability.

Regarding the treatment records following discharge from 
active service, the Board finds that these records, as a 
whole, are entitled to great probative weight.  They clearly 
indicate a mental disorder that began many years after the 
veteran's discharge from active service.  These medical 
records, taken as a whole, clearly indicate that the 
veteran's use of drugs and alcohol has caused many of his 
current difficulties.  Significantly, the veteran himself, in 
outpatient treatment reports and hospitalization records, 
makes no reference to his active service.  Further, no health 
care provider who has treated the veteran has associated the 
veteran's psychiatric disability to his active service.  
Accordingly, the Board finds that these records, as a whole, 
fail to support the claim.

Regarding the independent medical expert opinion of April 
2000, the Board must find that this medical opinion is 
entitled to great probative weight.  The examiner provides 
detailed rationale to his opinions.  In this regard, it is 
important to note that the veteran's own representative 
requested an independent medical expert opinion in order to 
successfully evaluate this case.  This medical opinion 
clearly does not support the contention that his psychiatric 
disability is the result of his active service.  The veteran 
and his representative have not disputed the detailed 
rationale of the independent medical expert.  This opinion 
clearly does not support the veteran's claim.

Based on a review of the evidence as a whole, the Board finds 
that the veteran did not undergo treatment for a psychiatric 
disability during his active service and that the 
preponderance of the evidence does not support the claim of 
service connection for an acquired psychiatric disability.  
The Board specifically finds that the most competent medical 
evidence of record disassociates the current psychiatric 
disability with his active service.  The Board also finds 
that the sole medical opinion that supports the claim is 
entitled to limited probative weight.  This determination is 
supported by the veteran's own representative, who noted that 
this opinion was inadequate for rating purposes.  The service 
medical records, the independent medical opinion, the post-
service medical evidence of record, and, most importantly, 
the veteran's own statements made at his discharge from 
active service (in which he specifically denies having been 
treated for a mental condition) supports the denial of his 
claim. 

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
As stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in 'an approximate balance.'"  Id. at 58.  In this 
case, for the reasons cited above, the preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

